Citation Nr: 1751670	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-35 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dysthymic disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anti-social personality disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, schizoaffective disorder, and alcohol dependence.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.  The hearing transcript is associated with the claims file.  

The Board has expanded the Veteran's psychiatric claim, as reflected on the title page, to encompass any diagnosed disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and information of record).

During the course of the appeal, the Veteran changed representation from AMVETS to Missouri Veterans Commission.  See January 2012 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative (appointing AMVETS) and October 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative (appointing Missouri Veterans Commission).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a September 1995 rating decision, with a September 1995 notification letter, the RO denied the Veteran's claims for service connection for dysthymic disorder and anti-social personality disorder; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's September 1995 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claims for service connection for dysthymic disorder and anti-social personality disorder, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's September 1995 rating decision to deny service connection for dysthymic disorder and anti-social personality disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claims for service connection for dysthymic disorder and anti-social personality disorder.  38 U.S.C.A. §§ 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the RO, by a decision entered in September 1995, denied the Veteran's claims for service connection for dysthymic disorder and anti-social personality disorder on grounds that there was no evidence of aggravation or otherwise no connection to service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2017).

As a result, the RO's decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).  Accordingly, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the September 1995 rating decision, service connection for dysthymic disorder and anti-social personality disorder was denied because there was no evidence of aggravation in service or otherwise no connection to service.  The evidence received since the time of the RO's September 1995 rating decision includes the Veteran's October 2016 Board hearing testimony detailing his psychiatric symptoms in service and events in service that he believes caused increases in these symptoms.  This evidence was not before adjudicators when the Veteran's claims were last denied in September 1995, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claims for service connection for a psychiatric disorder, and raises a reasonable possibility of substantiating the claims.  Accordingly, the claims are reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for dysthymic disorder is reopened.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for anti-social personality disorder is reopened.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, claiming that such disorder began in service, was aggravated by service, or otherwise relates to service.  

During the October 2016 Board hearing, the Veteran testified that he experienced mild depression entering service but that it worsened as he adapted to service to the point where he started cutting himself, as self-punishment, and isolating himself.  Hearing Tr., pp. 6-7.  He experienced lower energy, did not feel like eating, had trouble sleeping, and did not get along well with others.  Hearing Tr., p. 7.  He started drinking daily.  Hearing Tr., p. 7.  He testified that basic training triggered his depression because he was broken down but not built back up.  He explained that he was yelled at, told how low he was, and called a maggot, during basic training.  Hearing Tr., p. 10.  He also testified that he believed he was not living up to expectations and experienced stress from the fear of putting other people in danger while he was a radio operator communicating instructions.  The Veteran reported an early discharge for medical issues, and explained that alcohol was the way he self-medicated or covered up his psychiatric issues.  He testified that he was social before service, that he played football, went to church, and had confidence.  Hearing Tr., p. 10.  He testified that something snapped mentally in service after basic training.  Hearing Tr., p. 10.  In his December 2013 substantive appeal, the Veteran reported that he has been unable to function since service.

The Veteran is presumed sound at the time of entry into service.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2017).  If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was due to the natural progression of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Here, the Veteran's November 1985 entrance examination report notes treatment for depression and requests a psychiatric consult with a zero for the Veteran's psychiatric portion of his PUHLES profile.  However, these notations are crossed off and the zero for the Veteran's psychiatric portion of his PUHLES profile was replaced with a 1 which represents high level of fitness under the PUHLES profile.  As the Veteran's entrance examination did not document a psychiatric disorder, the Veteran is presumed sound.

The Veteran underwent VA psychiatric examination in May 2012.  The May 2012 VA examiner diagnosed the Veteran with schizoaffective disorder, alcohol dependence, and personality disorder NOS, and noted periods of significant depression.  The VA examiner noted that the Veteran reported that he began drinking heavily and daily in service and engaged in frequent fights.  The Veteran reported no significant behavioral problems as a child or teenager.  The Veteran became homeless after service and was involved in criminal activity after separation from service.  The VA examiner noted that the records showed that the Veteran had multiple psychiatric admissions to Farmington State Hospital for depression, alcohol abuse, and suicidal behavior prior to 1995, suggesting a likely close temporal relationship between service and his treatment for this disorder.  The VA examiner also noted that the evidence was less clear as to whether such disorder began prior to service, as there was no evidence to support the Veteran's report that he began having hallucinations at age 12 and was diagnosed with schizophrenia.  The VA examiner explained that schizoaffective disorder generally has a genetic predisposition combined with an environmental stressor, and that it is possible that stressors from the Veteran's foster homes growing up may have been involved in triggering his disorder.  However, the VA examiner did not opine as to whether it is at least as likely as not that the Veteran's disorders started in service or are related to service.  Accordingly, remand is appropriate in order to obtain further VA psychiatric examination.

The Board notes that service connection cannot be granted for a personality disorder, but may be granted for disability due to aggravation of a constitutional or developmental abnormality (to include personality disorder), by superimposed disease or injury.   38 C.F.R. §§ 3.303(c), 4.9 (2017).  This standard is reflected in the remand directives below.

Also, it appears that relevant records are missing from the Veteran's claims file.

First, it appears that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  An SSA inquiry sheet shows a disability onset date of May 2003, a date of initial entitlement of December 1987, and a date of current entitlement of December 1987.  The Veteran indicated that he is SSA disabled in his substantive appeal.  SSA records may contain information pertinent to the Veteran's disability claim.  As such, the AOJ should obtain the complete medical and administrative records related to any application for SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

In addition, it appears there are outstanding treatment records.  The May 2012 VA examiner discussed a May 1996 VA admission for psychiatric treatment, an April 2011 addiction treatment note, and an August 2011 homeless program note.  A May 1995 VA treatment record notes that the Veteran was planning to continue counseling at Farmington State Hospital and that the Veteran underwent vocational rehabilitation through the VA.  In his December 2012 notice of disagreement, the Veteran reported treatment at Barnes Jewish Hospital.  During the October 2016 Board hearing, he reported treatment at Minerial Area Hospital (which appears to be part of Barnes Jewish Hospital).  As it does not appear that these treatment records and vocational rehabilitation records are in the Veteran's claims file, remand is appropriate to obtain all outstanding private and VA treatment records along with the Veteran's vocational rehabilitation file.

Finally, the Veteran reported that he served time in the state penitentiary in Boonville, Missouri, in 1989 to 1990, and then in state penitentiaries in 2003 including the Pacific facility in Pacific, Missouri, the Church Farm facility in Jefferson, Missouri, and the Algoa facility in Jefferson City, Missouri.  On remand, the RO should work with the Veteran to attempt to obtain any treatment records during his periods of incarceration.

Accordingly, the case is REMANDED for the following action:

1.  Request that SSA furnish complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination.  

2.  After securing any necessary authorization, obtain any private treatment records and state penitentiary treatment records as the Veteran may identify relevant to his claim, to include any outstanding records from Farmington State Hospital and Barnes Jewish Hospital and from penitentiary facilities in Boonville, Missouri, Pacific, Missouri, and Jefferson City, Missouri.

3.  Obtain any additional VA treatment records, including the May 1996 VA admission for psychiatric treatment, the April 2011 addiction treatment note, and the August 2011 homeless program note.

4.  Obtain the Veteran's VA Vocational Rehabilitation and Vocational Counseling records and associate those documents with the claims file. 

5.  After conducting the development in paragraphs 1 to 4, schedule the Veteran for a VA psychiatric examination to determine the nature of any current psychiatric disorders and whether such disorders had an onset in service or are related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses the Veteran has presented related to his psychiatric disorders at any time during the claim period (i.e., from January 2012 to the present).

For each diagnosis, the examiner shall opine as to the following:

Is there clear and unmistakable (undebatable) evidence that the disorder pre-existed service?

(i) If there is clear and unmistakable evidence that the disorder pre-existed service, is there clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

If there was an increase in the severity of the disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is no clear and unmistakable evidence that the disorder pre-existed service, the examiner must presume that there was no disorder present at the time of service entrance.  The examiner should then opine as to whether it is at least as likely as not that the disorder had its onset in service or is otherwise related to service, to include the Veteran's reported in-service events such as the events described as breaking down the Veteran during basic training and the stress of working as a radio operator communicating instructions.

For any diagnosed psychoses, the examiner should also opine as to whether it is at least as likely as not that the psychosis manifested within a year of separation from service (i.e. June 1988).

For any personality disorder, the examiner should also opine as to whether it is at least as likely as not that the Veteran has an additional disability due to a disease or injury superimposed upon a personality disorder as a result of service.

For the diagnosed alcohol dependence, the examiner should also opine as to whether it is at least as likely as not that the alcohol abuse disorder is caused by, aggravated by, or a symptom of any of the Veteran's other psychiatric disorders.

In so opining, the examiner should consider all medical and lay evidence of record, including the Veteran's October 2016 Board hearing testimony, the Veteran's December 2013 substantive appeal in which he reported that he has been unable to function since service, the Veteran's January 2012 claim indicating that his disorders began in June 1986, the December 1992 private treatment record noting the Veteran had psychiatric admissions in 1987 and 1988, the May 1987 in-service psychiatric evaluations for suicidal gestures (one of which notes that the Veteran has not obtained the minimum military standards and that getting to those standards may eventually break him), the STRS regarding psychiatric treatment, the November 1985 Report of Medical History, and the November 1985 entrance examination.

The Veteran testified that he experienced mild depression entering service but that it worsened as he adapted to service to the point where he started cutting himself, as self-punishment, and isolating himself.  Hearing Tr., pp. 6-7.  He experienced lower energy, did not feel like eating, had trouble sleeping, and did not get along well with others.  Hearing Tr., p. 7.  He started drinking daily.  Hearing Tr., p. 7.  He testified that basic training triggered his depression because he was broken down but not built back up.  He explained that he was yelled at, told how low he was, and called a maggot, during basic training.  Hearing Tr., p. 10.  He also testified that he believed he was not living up to expectations and experienced stress from the fear of putting other people in danger while he was a radio operator communicating instructions.  The Veteran reported an early discharge for medical issues, and explained that alcohol was the way he self-medicated or covered up his psychiatric issues.  He testified that he was social before service, that he played football, went to church, and had confidence.  Hearing Tr., p. 10.  He testified that something snapped mentally in service after basic training.  Hearing Tr., p. 10.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


